DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1 and 3-26 are pending upon entry of amendment filed on 10/6/20.  

3.	Applicant’s submission of the IDS filed on 12/18/20 has been considered.

4.	IN light of Applicant’s amendment filed and response filed on 10/6/20, the rejection of record has been withdrawn.

5. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1 and 3-26 are allowed.

The following is an examiner’s statement of reasons for allowance: the claims are allowable because the pertinent art of record (U.S. Pat. 8,492,129) does not teach or suggest use of buffer system comprising non-glycine monocarboxylic acid buffer in conjugation of isolated antibody with reactant from the group consisting of carbodiimide, N-hydroxysuccinimide ester, a maleimide and isothiocyannate and thiolation reagent. 

Moreover, the IDS filed on 12/18/20 discloses EP 0516873.  The application relates use of glycine buffer in conjugation of antibody.  

6.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600February 16, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644